Citation Nr: 1422522	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  12-26 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel

INTRODUCTION

The Veteran had active duty service from January 1969 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified at an April 2014 videoconference hearing before the undersigned.  A transcript of those proceedings is associated with the Virtual VA record.  The Board has reviewed all relevant documents in the Veterans Benefits Management System (VBMS) and Virtual VA paperless files in its consideration of the appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for service connection for hepatitis C was last denied in a March 2010 Board decision.

2.  The evidence received since the March 2010 Board decision is new in that it is neither cumulative nor repetitive of facts previously considered and raises a reasonable possibility of substantiating the Veteran's claim for service connection.



CONCLUSION OF LAW

New and material evidence has been received to reopen the previously denied claim of service connection for hepatitis C.  38 U.S.C.A. §§ 5108, 7103, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1100, 20.1105 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board most recently denied the Veteran's appeal to reopen a previously denied claim for service connection for hepatitis C in March 2010.  That decision has become final.  38 C.F.R. § 20.1100.  As such, the Veteran's claims may be reopened if new and material evidence has been secured or presented since the last final Board decision.  38 U.S.C.A. § 5108.

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  Id.; 38 C.F.R. §§ 3.156, 20.1105.  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to assist.  Id. at 118.

In addition to other potential in-service causes, the Veteran has long argued that his hepatitis C may have been related to surgery he had on active duty to remove wisdom teeth.  In April 2014, the Veteran submitted a March 2013 article from the Journal of Gastrointestinal and Liver Disease that included the conclusion that dental treatment may pose a risk for hepatitis C.  This evidence is new, as previously there was no such evidence of record.  It is likewise material to his claim, in that it provides a possible link between his current disability and an in-service procedure.  As such, the evidence relates to an unestablished, and raises a reasonable possibility of substantiating the claim.  Thus, the claim is to be reopened.  See Shade, 24 Vet. App. at 118.  


ORDER

As new and material evidence has been received to reopen the claim of service connection for hepatitis C, the claim is reopened, and to this extent only, the appeal is granted.


REMAND

The Veteran asserts, in pertinent part, that his incurrence of hepatitis C may have been related to in-service dental surgery.  The September 2011 examination report and etiology opinion, complete in all other regards, did not address this possibility.  Especially in light of the journal article referenced above, an addendum opinion is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the examiner who performed the September 2011 examination.  The examiner is to be provided access to the claims folder and Virtual VA, and she must specify in the report that those sources were reviewed.  Thereafter, the examiner should provide an addendum opinion addressing the Veteran's assertion that his hepatitis C may be related to in-service dental surgery.  Specifically, the examiner is requested to opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hepatitis C is in any way etiologically related to in-service dental surgery.  

The examiner must provide a complete rationale in support of any opinions proffered.  If the examiner is unable to provide any requested opinion, she must explain why such an opinion would be speculative.  If the September 2011 examiner is unavailable, a similarly qualified medical professional should provide the requested opinion.  If it is determined that an examination is indicated, such exam should be scheduled.

2.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.  

3.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


